Judgment unanimously affirmed. Memorandum: Defendant, convicted of second degree murder (Penal Law § 125.25 [1]) and a related crime, claims that the verdict was not supported by the evidence and that his sentence was excessive. We disagree. The jury, after hearing the facts of the brutal slaying, was free to reject defendant’s claim that he acted under extreme emotional disturbance as properly charged by the court. There is no merit to defendant’s other claim. (Appeal from judgment of Erie County Court, Dillon, J.—murder, second degree, and criminal possession of weapon, third degree.) Present—Callahan, J. P., Denman, Boomer, Green and Balio, JJ.